IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BENJAMIN F. WHITEMAN,                  §
                                         §
        Defendant Below,                 §   No. 132, 2021
        Appellant,                       §
                                         §   Court Below—Superior Court
        v.                               §   of the State of Delaware
                                         §
  STATE OF DELAWARE,                     §   Cr. ID Nos. 30901716DI
                                         §               30604628DI (N)
        Plaintiff Below,                 §
        Appellee.                        §


                              Submitted: July 1, 2021
                              Decided: July 13, 2021

                                      ORDER

      Following the denial of his motion to proceed in forma pauperis on June 10,

2021, the appellant was directed to pay the Court’s filing fee by June 30, 2021, or

else his appeal would be dismissed without further notice. The appellant has not

paid the filing fee. The dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this petition is DISMISSED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice